Case: 12-11892   Date Filed: 03/04/2013   Page: 1 of 4

                                                        [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                       ____________________________

                               No. 12-11892
                           Non-Argument Calendar
                       ____________________________

                   D. C. Docket No. 8:10-cv-02876-MSS-EAJ


PATRICIA ANN PERRY,

                                                               Plaintiff-Appellant,

     versus

SOUTHERN WINE SPIRITS,
ROD CROWLEY,

                                                           Defendants-Appellees.

                       ____________________________

                  Appeal from the United States District Court
                       For the Middle District of Florida
                      ____________________________

                                (March 4, 2013)


Before HULL, JORDAN, and EDMONDSON, Circuit Judges.


PER CURIAM:
              Case: 12-11892     Date Filed: 03/04/2013   Page: 2 of 4




      Patricia Ann Perry, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of her former employer, Southern Wine Spirits

(“SWS”), and her former supervisor, Rod Crowley (“Defendants”), in her action

filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2

and 2000e-3. The district court determined that Perry’s claims -- alleging race

discrimination, sex discrimination, and retaliation -- were time-barred. No

reversible error has been shown; we affirm.

      We review a district court’s grant of summary judgment de novo, “applying

the same legal standards as the district court.” Chapman v. AI Transp., 229 F.3d

1012, 1023 (11th Cir. 2000) (en banc). “[S]ummary judgment is appropriate if the

evidence before the court shows that there is no genuine issue as to any material

fact.” Id. In making this determination, we “view all evidence and make all

reasonable inferences in favor of the” nonmoving party. Id.

      Before filing suit for discrimination under Title VII, a plaintiff must exhaust

certain administrative remedies. See Wilkerson v. Grinnell Corp., 270 F.3d 1314,

1317 (11th Cir. 2001). First, she must file a timely charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”). Id. In a deferral state

such as Florida, the charge must be filed with the EEOC within 300 days of the last

alleged discriminatory act. 42 U.S.C. § 2000e-5(e)(1); EEOC v. Joe’s Stone
                                          2
               Case: 12-11892     Date Filed: 03/04/2013    Page: 3 of 4

Crabs, Inc., 296 F.3d 1265, 1271 (11th Cir. 2002). “[O]nly those claims arising

within 300 days prior to the filing of the EEOC’s discrimination charge are

actionable.” Joe’s Stone Crabs, Inc., 296 F.3d at 1271.

      Second, the plaintiff must file her civil complaint within 90 days of

receiving a right-to-sue letter from the EEOC. 42 U.S.C. § 2000e-5(f)(1). The

plaintiff has the burden of establishing that she met the 90-day filing requirement;

and, if she fails to meet her burden, summary judgment is warranted in favor of

defendants. Green v. Union Foundry Co., 281 F.3d 1229, 1234 (11th Cir. 2002).

      Even if we assume -- without deciding -- that Perry presents sufficiently the

timeliness issue on appeal, summary judgment in favor of Defendants was proper.

Perry filed two charges with the EEOC. In her first charge, Perry alleged claims

for race discrimination and retaliation. The EEOC issued Perry a right-to-sue letter

on 17 August 2010. Because Perry waited until 22 December 2010 to file her

lawsuit -- more than 90 days after the right-to-sue letter issued -- the claims in her

first charge were time-barred and summary judgment was proper. See id.

      Perry filed her second charge with the EEOC on 29 September 2010,

asserting claims of race and sex discrimination, sexual harassment, and retaliation.

The acts Perry complained about happened on or before 13 November 2009, when

Perry’s employment with SWS was terminated. Because these alleged acts




                                           3
              Case: 12-11892    Date Filed: 03/04/2013   Page: 4 of 4

happened more than 300 days before Perry filed her second charge with the EEOC,

they are not actionable. See Joe’s Stone Crabs, Inc., 296 F.3d at 1271.

      AFFIRMED.




                                         4